Title: From John Adams to United States Congress, 20 February 1798
From: Adams, John
To: United States Congress




Gentlemen of the Senate and Gentlemen of the House of Representatives—
United States February 20th 1798

In obedience to the Law of the United States of the third of March 1797, entitled “an Act authorizing an expenditure, and making an appropriation, for the prosecution of the Claims of certain Citizens of the United States for property captured by the Belligerent Powers,” I submit to Congress the account exhibited to me, by the Secretary of State, with his report of the seventeenth of this month—
John Adams
